Citation Nr: 0733277	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  95-25 622	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) due to personal assault.  

2.  Entitlement to service connection for adenomyosis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel
INTRODUCTION

The veteran had active service from September 1989 to April 
1992.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  


FINDINGS OF FACT

1.  VA tried at least twice to have the veteran examined to 
determine whether there is a correlation between her PTSD and 
military service - and, in particular, an alleged personal 
(sexual) assault and related events in the aftermath of it, 
but she declined to be examined.

2.  So as it stands, the evidence of record clearly and 
unmistakably indicates the veteran's PTSD is due to childhood 
sexual trauma prior to entering the military, and the 
evidence also clearly and unmistakably shows that additional 
sexual trauma during service did not permanently exacerbate 
matters.

3.  On the other hand, the inception of her adenomyosis is 
traceable to her military service.


CONCLUSIONS OF LAW

1.  The veteran's PTSD was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007). 

2.  Her adenomyosis, however, was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a).  That is, by a letter dated in April 2001, as well 
as information provided in subsequent follow-up letters, 
including in February 2005 and February 2007, the RO advised 
the veteran of the evidence needed to substantiate her claims 
and explained what evidence VA was obligated to obtain or to 
assist her in obtaining and what information or evidence she 
was responsible for providing.  Thus, she received all notice 
required by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board observes the RO issued a VCAA notice letter prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  That initial April 
2001 VCAA letter did not specifically ask the veteran to 
provide any evidence in her possession pertaining to her 
claims.  Id. at 120-21.  But the more recent February 2005 
VCAA letter did make this specific request, so this problem 
has been rectified such that any failure to make this 
specific request in the initial April 2001 VCAA letter is 
non-prejudicial, harmless error.  See Mayfield v Nicholson, 
07-7130 (Sept. 17, 2007) (Mayfield IV); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  See also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor her representative has made 
any showing or allegation that the content of the VCAA notice 
- including the additional, even more recent February 2007 
letter, resulted in any prejudice to the veteran.  Although 
it was not until the February 2007 letter that she received 
the requisite information concerning the downstream 
disability rating and effective date elements of her claims 
(see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007)), after providing that additional notice, the RO went 
back and readjudicated her claims in the June 2007 
supplemental statement of the case (SSOC) based on any 
additional evidence that had been submitted or otherwise 
obtained since the initial rating decision in question, 
statement of the case (SOC), and any prior SSOC.  
See, e.g., Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (indicating that, even in situations where the veteran 
did not receive VCAA notice until after the initial 
adjudication of the claim, the issuance of a fully-compliant 
VCAA notice followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure the timing defect).  
See, too, Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but also 
holding the evidence established the veteran was nonetheless 
afforded a meaningful opportunity to participate effectively 
in the adjudication of his claims).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted because:  (1) based on the communications 
sent to her over the course of this appeal, and her 
responses, she clearly has actual knowledge of the evidence 
she is required to submit; and (2) it is reasonable to expect 
her to understand from the notices provided what was needed 
to support her claims.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
and VA medical records.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the August 2003, December 2004, and October 
2006 remands.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Board remanded this case, in part, to schedule the 
veteran for VA examinations to obtain a medical opinion 
indicating whether there is a correlation between her PTSD 
and military service - including, in particular, 
the specific incident in question (an alleged personal, i.e., 
sexual assault).  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Unfortunately, though, despite several attempts 
to have her examined, she failed to report for her evaluation 
- indeed, outright declining to be examined.  So under these 
circumstances, there is no legitimate reason to again remand 
this case, which would result in even further delay in 
deciding this appeal, when by all accounts the veteran is 
simply unwilling to assist VA in obtaining the necessary 
supporting evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (the duty to assist is not a 
"one-way street")  Yet another remand would serve no useful 
purpose.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); and Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

Consider also that the Board is granting the veteran's claim 
for adenomyosis, so an examination of this condition is not 
needed because she is receiving the requested benefit, even 
without an evaluation.

Service Connection
PTSD

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation during service of a pre-existing condition 
beyond its natural progression, or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Continuity of symptomatology after 
service is required where the condition noted in service 
is not chronic, or this is legitimately questionable.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Evidence that relates the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  For the showing of chronic disease 
in service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The first requirement for any service-connection claim is 
competent evidence of current disability.  Boyer, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran has diagnoses of PTSD, adenomyosis, and menorrhagia.  
Therefore, she has proof of the conditions claimed.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) (regarding combat veterans); Cohen v. Brown, 10 
Vet. App. 128 (1997).  



According to the DSM-IV criteria, a diagnosis of PTSD 
requires that a veteran be exposed to a traumatic event, and 
that he/she experience a number of specified current 
symptoms.  The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, helplessness, or horror.

If the veteran did not engage in combat with the enemy, or 
the veteran did engage in combat but the alleged in-service 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged in-service stressor.  Instead, the record must 
contain credible supporting evidence which corroborates the 
veteran's testimony or statements.  Cohen, 10 Vet. App. 
at 147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

There is no evidence suggesting the veteran engaged in 
combat, and she has not alleged that she did.  She asserts, 
instead, that her PTSD is from sexual harassment by a 
commanding officer - including an unwanted touch on her 
buttocks that set into motion a chain of events that later 
included being alienated and given extra assignments, etc.  

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14I, which addressed PTSD 
claims based on personal assault are substantive rules which 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  In 
December 2005, M21-1, Part III was rescinded and replaced 
with a new manual, M21-1MR, which contains the same PTSD-
related information as M21-1, Part III.  The corresponding 
new citation for M21-1, Part III, 5.14I is 
M21-1MR IV.ii.1.D.14 and 15. 



The pertinent regulation provides that, in cases of personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  

Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3); see also M21-1MR IV.ii.1.D.14 and 
15. 

As recently stated by the Court in Bradford v. Nicholson, 20 
Vet. App. 200 (2006), § 3.304(f)(3) provides 
"unequivocally" that "VA will not deny a [PTSD] claim that 
is based on in-service personal assault" without first 
providing the requisite notice.  The Court also stated that 
§ 3.304(f)(3) requires VA to advise personal assault 
claimants that credible supporting evidence of a stressor may 
include (1) "evidence from sources other than the veterans 
service records" or (2) "evidence of behavior changes."  
The Board must provide "a written statement of [its] 
findings and conclusions, and the reasons or bases for those 
findings and conclusions, on all material issues of fact and 
law presented on the record."  38 U.S.C.A. § 7104.  

Here, the Board notes that a May 1991 service medical record 
(SMR) indicates the veteran had "unresolved conflicts over 
previous sexual assault."  The SMR did not specify whether 
the sexual assault had occurred during or prior to service 
and referred her to counseling.  A January 1992 consultation 
report stated that no significant psychiatric disqualifying 
factors, past or present, were found.  The remainder of the 
veteran's SMRs are unremarkable for any mention of 
sexual assault.  

The RO sent the veteran a PTSD questionnaire, which she 
returned along with a stressor statement.  In March 2003, she 
submitted statements from her husband and a friend, N. H., 
both stating she discussed her in-service sexual harassment 
with them.  In the October 2006 remand, the Board conceded 
the veteran's stressor and remanded this case so she could 
undergo an examination to determine whether her PTSD was 
caused by the specific stressor of sexual harassment by a 
chief petty officer.  

The veteran's post-service medical treatment records provide 
a great deal of evidence that she also was sexually assaulted 
prior to entering the military.  This pre-service trauma is 
evident in both her VA psychiatric treatment records and 
private psychiatric hospitalization records.  Indeed, her VA 
treatment records provide a link between her current PTSD and 
her childhood trauma.  See, e.g., the report of a February 
1999 psychiatric evaluation at the local VA Medical Center in 
Columbia.  See, too, the report of a June 2004 VA psychiatric 
evaluation.

In one treatment record, however, from October 2001, a VA 
mental health care provider stated that, while the veteran's 
PTSD was primarily related to her early childhood 
experiences, it was also, in part, due to the sexual 
harassment during service because that made matters worse.  
Consequently, the Board remanded this case in October 2006 to 
determine to what extent the veteran's verified stressor of 
sexual harassment during service either caused or, 
alternatively, aggravated her PTSD.
Unfortunately, though, as mentioned, the veteran subsequently 
failed to report for two separate VA mental status 
evaluations, the results of which could have provided 
evidence in favor of her claim.  Thus, the Board is left to 
decide her appeal on the evidence already of record.  See 
38 C.F.R. § 3.655.

The claims file was reviewed in connection with the June 2004 
VA psychiatric evaluation.  And concerning the reported 
childhood trauma, the veteran indicated being kidnapped from 
her foster home by a man who lived in her neighborhood.  She 
said he took her from Michigan to Florida, where he kept her 
captive for two and a half years and sexually assaulted her.  
She had two children by him.  She also reported that his next 
door neighbor helped her move into a battered women's 
shelter.  When she joined the military in September 1989, she 
did not disclose that trauma.  

While in the military, as mentioned, the veteran was harassed 
by her female supervisory petty officer.  The veteran stated 
that she reported the harassment and the petty officer 
retaliated by treating her unfairly with regard to leave 
schedules and working on weekends and holidays.  

During the objective mental status portion of the June 2004 
evaluation, the veteran was alert and oriented.  She made eye 
contact with the examiner and was cooperative.  Her speech 
was normal and there was no evidence of psychomotor agitation 
or retardation.  She described her mood as "kind of 
nervous," and her affect was blunted.  Her thought processes 
were tangential but generally logical and goal directed.  She 
denied hallucinations and delusions.  Her memory and judgment 
were intact.  The examiner diagnosed her with anxiety and 
personality disorders, not PTSD.  The examiner determined her 
symptoms did not meet the criteria for an Axis I depressive 
or anxiety-related diagnosis, with the exception of the 
"not otherwise specified" category.  The examiner also 
concluded there was no clear evidence the veteran's 
harassment in service exacerbated her mental condition and 
did not think her disorders were otherwise related to 
service, either.  

Even conceding the veteran has PTSD, as indicated in her VA 
treatment records, so ignoring for the moment the results of 
her June 2004 VA examination, there still is insufficient 
evidence to grant her claim.  The Board's October 2006 remand 
was intended to clarify not only whether she has PTSD, but 
also (even if she does) whether it was either caused or at 
least chronically aggravated by her accepted stressor in 
service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  But she failed on two separate occasions to 
report for her VA examination to obtain the necessary medical 
opinion concerning this.  See again McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  Therefore, no potentially helpful 
information resulted from the Board's remand.  When a 
veteran, as here, does not appear for a scheduled examination 
in conjunction with an original compensation claim for 
service connection, the claim will be rated on the evidence 
of record.  38 C.F.R. § 3.655(b) (2007).  

And, unfortunately, the evidence of record does not support 
concluding that the veteran's PTSD was caused by sexual 
harassment in service; it clearly and unmistakably shows, 
instead, that her PTSD was caused by her childhood 
sexual trauma, so events that occurred many years before she 
entered the military.  When remanding this case in October 
2006 the Board conceded her stressor of additional sexual 
trauma while in the military, but for the reasons mentioned 
the evidence - at least that available on file, also is 
clearly and unmistakably against concluding that her PTSD was 
chronically aggravated (i.e., permanently worsened) by that 
incident and the related others during service.  See VA 
O.G.C. Prec. Op. No. 3-2003 (July 16, 2003) (indicating VA 
has the responsibility of showing both that a condition 
clearly and unmistakably preexisted service and that it 
clearly and unmistakably was not aggravated by service beyond 
its natural progression).  Moreover, since the evidence is 
clearly and unmistakably against her claim, there is no 
reasonable doubt to resolve in her favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See, too, Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).



Adenomyosis

With regard to this claim, the veteran's SMRs show treatment 
for heavy menstrual bleeding and a diagnosis of adenomyosis.  
In April 1990, she was treaded for menorrhagia.  A pelvic 
ultrasound revealed a non-homogenous echogenicity of the 
uterus, which a physician concluded might have been due to 
the adenomyosis.  The veteran was diagnosed with adenomyosis 
and menorrhagia leading to anemia.  She was also treated with 
oral contraceptives in March 1990 to control her heavy 
menstrual bleeding.  Her military service ended in April 
1992.

In June 2004, the veteran had a VA gynecological examination.  
Her claims file was reviewed for her pertinent medical and 
military history.  She reported being treated with oral 
contraceptives for menstrual problems while in service.  She 
was using Depo-Provera injections at the time of her 
examination.  She said she had unpredictable, heavy menstrual 
cycles.  She had a history of anemia but had not been treated 
for it at the time of the examination.  The examiner 
concluded the veteran's menstrual problems were a problem for 
her since she was in the military, and that she continued to 
have symptoms of anemia, which she also had during service.  

The Board finds that the facts and results of that 
examination are entitled to a lot of probative weight.  This 
evidence is in favor of the veteran's claim.  In adjudicating 
her claim, the Board has considered the doctrine of 
reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'" Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See also 38 C.F.R. § 3.102

Consequently, the Board finds that the evidence supports 
granting service connection for adenomyosis.




ORDER

Service connection for PTSD is denied.  

Service connection for adenomyosis, however, is granted.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


